       Case 1:17-cv-05788-AT-RWL Document 276 Filed 04/17/20 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
CAPLOC, LLC,                                                           DOC #: _________________
                                                                       DATE FILED: __4/17/2020___
                                Plaintiff,

                -against-                                                     17 Civ. 5788 (AT)

RON McCORD, and FIRST MORTGAGE COMPANY,
LLC,
                                                                                   ORDER
                   Defendants.
FIRST MORTGAGE COMPANY, LLC,

                                Third-Party Plaintiff,

                -against-

ELI GLOBAL, LLC,

                                Third-Party Defendant.
ANALISA TORRES, District Judge:

         On April 16, 2020, the parties jointly moved to adjourn the pretrial deadlines. ECF No.
275. The ongoing COVID-19 pandemic has necessitated substantial changes in the Court’s trial
schedule in order to ensure that jury trials can be conducted safely and practically. Accordingly,
the trial scheduled to commence on June 8, 2020, is ADJOURNED to January 19, 2021.

       It is further ORDERED that the deadlines set forth at ECF No. 251 are amended as
follows:

      The joint pretrial order is due November 13, 2020. The joint pretrial order and related
submissions are to be sent as follows:

        In accordance with Paragraph V.B of the Court’s Individual Practices in Civil Cases, the
parties shall submit a proposed joint pretrial order to the Court by PDF attachment to an e-mail
by November 13, 2020.

        In accordance with Paragraphs V.C and V.D of the Court’s Individual Practices, each
party shall file and serve along with the joint pretrial order all required pretrial filings, including
motions addressing any evidentiary issues or other matters that should be resolved in limine,
joint requests to charge, joint proposed verdict forms, and joint proposed voir dire questions

        In accordance with Paragraph V.C(v) of the Court’s Individual Practices, the parties shall
deliver to the Court by November 13, 2020, one copy of each documentary exhibit sought to be
admitted, pre-marked (i.e., labeled with exhibit stickers) and assembled sequentially in a
       Case 1:17-cv-05788-AT-RWL Document 276 Filed 04/17/20 Page 2 of 2



looseleaf binder or in separate manila folders labeled with the exhibit numbers and placed in a
suitable container for ready reference. The parties are directed to contact chambers at
Torres_NYSDChambers@nysd.uscourts.gov in advance of arranging delivery to confirm that
public health conditions will permit chambers to accept such a delivery.

        In accordance with Paragraph V.F of the Court’s Individual Practices, by November 20,
2020, the parties shall file, if necessary, any objections to another party’s requests to charge or
proposed voir dire questions, any opposition to any motion in limine, and any opposition to any
legal argument in a pretrial memorandum.

       Counsel for all parties shall appear for a final pretrial conference on January 12, 2021, at
1:00 p.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on January 19, 2021. In accordance with Paragraph
V.H of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with
a break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court
will be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

       Prior to the final pretrial conference, counsel for both parties, along with the parties
themselves, shall meet in person for at least one hour to discuss settlement of this matter.

       SO ORDERED.

Dated: April 17, 2020
       New York, New York




                                                  2
